                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DANA JONES,                                       §
                                                  §
        Plaintiff,                                §
                                                  §          No. 6:20-cv-753
VS.                                               §
                                                  §          Jury Trial Demanded
CAMERON INDEPENDENT                               §
SCHOOL DISTRICT,                                  §
                                                  §
        Defendant.                                §

                                          COMPLAINT

        Plaintiff Dana Jones files this Complaint against Defendant Cameron Independent School

District.

                                              Parties

        1.      Plaintiff Dana Jones is an individual residing in Texas.

        2.      Defendant Cameron Independent School District (Cameron ISD) is a school district

organized in accordance with Texas law. Cameron ISD may be served with process through its

superintendent, Kevin Sprinkles, 304 E. 12th, Cameron, Texas 76520.

                                     Jurisdiction and Venue

        3.      This Court has federal question jurisdiction because the case arises under the

Family and Medical Leave Act (FMLA) and the Americans with Disabilities Act (ADA).

        4.      Venue is proper because Ms. Jones resides in this District and because Cameron

ISD resides in this District for purposes of 28 U.S.C. § 1391(d).

                                         Claim for Relief

        5.      Ms. Jones started work with Cameron ISD in August 2018. She was a classroom

teacher at the beginning of the 2019-2020 school year under a standard one-year contract.

                                                 1
       6.      Ms. Jones was diagnosed with breast cancer. Ms. Jones took medical leave for

surgery, which consisted of a double mastectomy and the removal of lymph nodes. Ms. Jones was

out for six weeks, returning to work on or about October 15, 2019. The course of treatment

included ongoing chemotherapy and medical examinations. This triggered rights and duties under

federal law:

       (a)     Ms. Jones’s condition is a disability for purposes of the ADA, in that it

               substantially limits major life activities and major bodily functions. As a

               result, the ADA obligated Cameron ISD to reasonably accommodate the

               disability (which includes granting medical leave) and prohibited Cameron

               ISD from discriminating against Ms. Jones because of the disability.

       (b)     Cameron ISD was an “employer” for purposes of the FMLA, and Ms. Jones

               was an “eligible employee” for purposes of the FMLA. Accordingly, the

               FMLA entitled Ms. Jones to up to 12 weeks of medical leave, including

               intermittent leave. The surgery and subsequent treatment constituted a

               “serious health condition” that qualified for leave under the FMLA. The

               FMLA also required Cameron ISD to restore Ms. Jones to her position and

               prohibited Cameron ISD from interfering with the exercise of Ms. Jones’

               rights under the FMLA.

       7.      Initially, Cameron ISD granted the leave required by the FMLA and the ADA.

Subsequently, however, Cameron ISD discriminated against Ms. Jones because of her disability

and interfered with her exercise of her rights under the FMLA.

       8.      In particular, the principal and others expressed hostility to Ms. Jones’ ongoing

doctor appointments, which caused her to miss work. The principal said that she did not approve



                                                2
of all of the doctor appointments, and within a month of Ms. Jones’ return she removed Ms. Jones

from her classroom position and told her that the contract would not be renewed at the end of the

school year. The principal attempted to justify this based on the false claim that Ms. Jones had not

completed guided reading materials. In fact, the principal acknowledged that she had seen Ms.

Jones completing the materials. But even if the principal was right (which she was not), this would

not have been a valid justification for summarily non-renewing Ms. Jones’ contract. Instead, this

was a transparent pretext for discrimination based on Ms. Jones’ disability and medical leave.

       9.      In   November      2019,   the    principal   reassigned   Ms.    Jones   as   Math

Interventionist/District Alternative Placement (DAEP). Given Ms. Jones’ weakened state due to

her disability, and due to a lack of training, she was not well suited for the DAEP position. After

a short time, Ms. Jones was moved out of that position and spent the rest of the year as a Math

Interventionist. She was never restored to a classroom teaching position.

       10.     To sum it up, Cameron ISD violated the ADA and the FMLA when it reassigned

Ms. Jones and non-renewed her contract because:

       (a)     Ms. Jones has an actual disability due to her breast cancer, the surgery, and the

               continuing course of treatment;

       (b)     Cameron ISD was aware of the disability;

       (c)     Ms. Jones requested a reasonable accommodation in the form of medical leave;

       (d)     The FMLA protected the medical leave;

       (e)     Cameron ISD purported to grant the accommodation and leave, but quickly took

               steps to remove Ms. Jones as a teacher and to non-renew her contract, because of

               hostility toward the medical leave; and




                                                 3
       (f)     Cameron ISD invented an excuse to remove Ms. Jones from a teaching position

               and then to non-renew her contract, thus effectively terminating her.

       11.     Ms. Jones filed a charge of discrimination with the EEOC on April 29, 2020. This

charge was drafted by the EEOC, as Ms. Jones was pro se at the time. The EEOC issued a right

to sue letter on May 21, 2020, which forms the basis for the ADA claims in this lawsuit. On

August 10, 2020, Ms. Jones (now represented by counsel) filed a second charge of discrimination

with the EEOC to ensure that all of her allegations are administratively exhausted. The second

charge adds no new claims, but rather addresses the paucity of detail in the original charge drafted

by the EEOC. The EEOC has not yet issued a right to sue letter for the second charge.

       12.     All conditions precedent have occurred or been satisfied.

       13.     Cameron ISD reassigned and terminated (by non-renewing the contract) Ms. Jones

because of her disability or because it regarded her as disabled.          Cameron ISD initially

accommodated Ms. Jones’ disability by permitting her extended medical leave, but then effectively

eliminated the accommodation by removing her from a teaching position and then terminating her

on a pretext. This violated the ADA.

       14.     Additionally, and in the alternative, Cameron ISD interfered with Ms. Jones’ rights

under the FMLA by removing her from her position and then terminating her because of her

ongoing intermittent leave. Alternatively, Cameron ISD interfered with the exercise of Ms. Jones’

rights under the FMLA and retaliated against Ms. Jones for the exercise of her rights under the

FMLA, namely, her request for medical leave.

       15.     Cameron ISD is liable to Ms. Jones for back pay, reinstatement or alternatively

front pay, compensatory and punitive damages in the amount of the applicable cap, liquidated




                                                 4
damages under the FMLA, attorneys’ fees, pre- and post-judgment interest as provided by law,

and all costs of court.

        16.     Ms. Jones demands a trial by jury.

        For the foregoing reasons, Defendant should be cited to appear and answer and, upon final

hearing, the Court should enter judgment in favor of Plaintiff and against Defendant for:

        (1)     Back pay;

        (2)     Reinstatement or in the alternative front pay;

        (3)     Compensatory damages;

        (4)     Punitive damages;

        (5)     Liquidated damages under the FMLA;

        (6)     Attorneys’ fees;

        (7)     Pre- and post-judgment interest as provided by law;

        (8)     All costs of court; and

        (9)     Any other relief to which Plaintiff may be entitled.

                                                  Respectfully submitted,

                                                  /s/ David C. Holmes
                                                  David C. Holmes
                                                  Texas Bar No. 09907150
                                                  Law Offices of David C. Holmes
                                                  13201 Northwest Freeway, Suite 800
                                                  Houston, Texas 77040
                                                  Telephone: (713) 586-8862
                                                  Facsimile: (713) 586-8863
                                                  dholmes282@aol.com

                                                  ATTORNEY FOR PLAINTIFF




                                                 5
